DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. The term “ approximately” in claims [5 and 19] is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) [1-5, 7-8, 12-16 and 18-20]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US. 2016/0212338) in view of  Nixon (US. PAT. No, 11,232,685).


Reclaim 1, Seok discloses an apparatus (see fig. 4) comprising: a first sensor configured to scan an area of interest during a first time period (see for example 410 fig. 4, by the virtue of capturing the base image as described in the text of ¶0080); a second sensor (see 420 fig. 4) configured to capture a plurality of images of a field of view (see ¶0080, the second camera 420 in a radiation form as illustrated in FIG. 4 based on a central capturing point to capture a wide angle of view, [frames in the wide angle of view]); at least one controller (see for example ¶0080, the panoramic image generating system) configured to: receive the plurality of images captured by the second sensor (see ¶0080, the panoramic image generating system captures the base image 411 and the reference image 421 to allow the base image 411 and the reference image 421, [by the virtue of  processing the reference image]), 

Seok discloses, at least one controller (see for example ¶0080, the panoramic image generating system) configured to: receive the plurality of images captured by the second sensor (see ¶0080, the panoramic image generating system captures the base image 411 and the reference image 421 to allow the base image 411 and the reference image 421, [ by the virtue of  processing the reference image]). However, Seok doesn’t seem to explicitly disclose ]), each image associated with timestamp information; compare the timestamp information associated with at least one image of the plurality of images to at least one time period of the first time period; and select a base image from the plurality of images based on the comparison.
 
Nonetheless,  in the same field of endeavor  Nixon discloses an image processing apparatus as Seok (see for example Nixon  fig. 1A). Nixon further discloses each image associated with timestamp information (see  col. 13 lines 51-52, a timestamp associated with each reference image 148 in the reference image set 151); compare the timestamp information associated with at least one image of the plurality of images to at least one time period of the first time period; and select a base image from the plurality of images based on the comparison (see col. 13 lines 53-59,  for example, the reference image manager 150 may select, from the reference image set 151, the reference image 148 having a timestamp that most closely matches the time that the still image(s) 114 was captured. Thus, in various embodiments, the still image(s) 114 may be timestamped at the time of capture to facilitate this comparison).
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Seok by the teachings of Nixon before the effective filling date of the claimed invention  for example,  by incorporating the time stamp algorithm of Nixon in the device of Seok to identify the temporal overlapping region , thus enhancing usability.

Reclaim 2,  Seok as modified further discloses, wherein the first time period includes a plurality of time periods, and wherein the at least one controller is further configured to combine a first image of the plurality of images with the base image to form a payload image (see Seok  ¶0082, The panoramic image generating apparatus 100 stitches the base image 411 and the geometrically transformed reference image 421 to generate a panoramic image 460 in which the overlapping area 450 is processed).

Reclaim 3,  Seok as modified further discloses, wherein the at least one controller is further configured to perform temporal image processing based on the base image and the plurality of images to produce an enhanced image (see Seok  ¶0082, The panoramic image generating apparatus 100 stitches the base image 411 and the geometrically transformed reference image 421 to generate a panoramic image 460 in which the overlapping area 450 is processed and Nixon,  see col. 13 lines 53-59).

Reclaim 4,  Seok as modified further discloses, wherein the base image is captured during an exposure time period associated with the second sensor (see Seok, 420 fig. 4), wherein the exposure time period at least partially overlaps with the first time period (see Seok fig. 4, the overlap  in the field of view  of the two capturing devices as depicted in fig. 4), and wherein a field of view associated with the first sensor (see Seok 410  fig. 4) at least partially overlaps with the field of view associated with the second sensor (see Sook fig. 4 and ¶0080, the panoramic image generating system captures the base image 411 and the reference image 421 to allow the base image 411 and the reference image 421 to include an overlapping area 450 in which an object 430 and a background 440 overlap in the base image 411 and the reference image 421).

Reclaim 5,  Seok as modified further discloses, wherein the base image is captured during an exposure time period associated with the second sensor (see  Seok 421,420 fig. 4), and wherein an orientation of the first sensor (see Seok  410,  411 fig. 4,  is substantially aligned with a center portion of the field of view of the second sensor at approximately halfway through the exposure time period (see Seok  fig. 4, 411, 421, 419 and 420, s depicted in fig. 4 the field of  view is overlapped during capturing, the claim language only requires an approximate  position, thus the limitation is encompassed as depicted in fig. 4 of the prior art).


Reclaim 7,  Seok as modified further discloses, wherein a center portion of the base image is captured by the second sensor when an orientation of the first sensor is substantially aligned with a center portion of the field of view of the second sensor (see Seok  fig. 4, as depicted 420 , , the center portion of the base image, captured by 410  is also within the field of view of camera 420, as depicted in fig. 4)

Reclaim 8,  Seok as modified further discloses 1, wherein a center portion of the base image is captured by the second sensor when the first sensor captures sensor data (see Seok  fig. 4, the center portion of the base image, captured by 410  is also within the field of view of camera 420, as depicted in fig. 4).

Reclaim 12,  Seok as modified further, wherein the at least one controller is further configured to determine, for each of the plurality of images, whether the time difference falls within a threshold value (see Nixon col. 13 lines 53-59,  for example, the reference image manager 150 may select, from the reference image set 151, the reference image 148 having a timestamp that most closely matches the time that the still image(s) 114 was captured. Thus, in various embodiments, the still image(s) 114 may be timestamped at the time of capture to facilitate this comparison).

Reclaim 13,  Seok as modified further, wherein the base image is further selected based on the time difference (see Nixon, col. 13 lines 57-59, in various embodiments, the still image(s) 114 may be timestamped at the time of capture to facilitate this comparison).

Reclaim 14,  Seok discloses: A method (see for example fig. 1) comprising: causing, by a computing device (see 100 fig. 1), a first sensor to scan an area of interest during a first time period (see 410 fig. 1); receiving, by the computing device, a plurality of images captured by a second sensor (see 420 fig. 1), each image associated with a field of view of the second sensor (see 421 and 420 fig. 4) 


Seok discloses, a plurality of images captured by a second sensor (see 420 fig. 1), each image associated with a field of view of the second sensor (see 421 and 420 fig. 4).  However, Seok doesn’t seem to explicitly disclose each image associated with  timestamp information; comparing, by the computing device, the timestamp information associated with at least one of the plurality of images to at least one time period of the first time period; and selecting, by the computing device, a base image from the plurality of images based on the comparison.
 
Nonetheless,  in the same field of endeavor  Nixon discloses an image processing apparatus as Seok (see for example Nixon  fig. 1A). Nixon further discloses each image associated with timestamp information (see  col. 13 lines 51-52, a timestamp associated with each reference image 148 in the reference image set 151); comparing, by the computing device, the timestamp information associated with at least one of the plurality of images to at least one time period of the first time period; and selecting, by the computing device, a base image from the plurality of images based on the comparison (see col. 13 lines 53-59,  for example, the reference image manager 150 may select, from the reference image set 151, the reference image 148 having a timestamp that most closely matches the time that the still image(s) 114 was captured. Thus, in various embodiments, the still image(s) 114 may be timestamped at the time of capture to facilitate this comparison).
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Seok by the teachings of Nixon before the effective filling date of the claimed invention  for example,  by incorporating the time stamp algorithm of Nixon in the device of Seok to identify the temporal overlapping region , thus enhancing usability.


Reclaim 15, except its dependency has substantially same limitation as claim 2 above, thus analyzed and rejected by same reasoning.
 

Reclaim 16, except its dependency has substantially same limitation as claim 3 above, thus analyzed and rejected by same reasoning.



Reclaim 18 except its dependency has substantially same limitation as claim 7 above, thus analyzed and rejected by same reasoning.

 Reclaim 19, Seok as modified further discloses, further comprising capturing sensor data by the first sensor at approximately halfway through an exposure time period associated with the second sensor (see Seok fig. 4, the overlapping region which is common to both cameras as depicted in fig. 4), wherein the base image is captured by the second sensor during the exposure time period (see Seok  fig. 4, 411, 421, 419 and 420, s depicted in fig. 4 the field of  view is overlapped during capturing, the claim language only requires an approximate  position, thus the limitation is encompassed as depicted in fig. 4 of the prior art ).

Reclaim 20, claim 20 is a program implicit to a function of claim 1 and a step of claim 14, thus analyzed and rejected by same reasoning. 

4. Claim(s) [9] is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US. 2016/0212338) in view of  Nixon (US. PAT. No, 11,232,685) and Chi (US. 2018/0147986).

Reclaim  9,  Seok as modified by Nixon (combination)  discloses everything except  wherein the first sensor comprises a light detection and ranging (lidar) sensor, a radio detection and ranging (radar) sensor, or a sound navigation and ranging (sonar) sensor, 
Nonetheless in the same field of endeavor Chi discloses an image processing device as the combination (see for example Chi  fig. 3). Chi further discloses first sensor comprises a light detection and ranging (lidar) sensor, a radio detection and ranging (radar) sensor, or a sound navigation and ranging (sonar) sensor (see Chi ¶0026, light detection and ranging (LIDAR) sensor). 
Hence , it would have been obvious to one of ordinary skill in the art to have been motivated to combine the combination before the effective filing date of the claimed invention since this would allow to scan a  surrounding region.

5. Claim(s) [10] is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US. 2016/0212338) in view of  Nixon (US. PAT. No, 11,232,685) and Carlsson (US. 2013/0093906).


Reclaim 10,  Seok as modified by Nixon (combination) discloses everything except, wherein the timestamp information for each of the plurality of images indicates an exposure time, the exposure time corresponding to at least one of a beginning, middle, or ending of an exposure time period of the second sensor.
 Nonetheless in the same field of endeavor Carlsson discloses an imaging device as the combination (see for example Carlsson fig. 1). Carlson further discloses a timestamp information for each of the plurality of images indicates an exposure time, the exposure time corresponding to at least one of a beginning, middle, or ending of an exposure time period of the second sensor (see ¶0068, the time stamps for the frames of the video signal provided by the camera 102 relate to the times at which the shutter closes (i.e. the end times of the frames, as opposed to the midpoints of the exposure times of the frames)).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Carlsson since this would allow to record the ending of a frame or exposure time. Thus making the device of the combination informative.



Allowable Subject Matter
6. Claims [6, 11 and 17] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698